DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communications: 02/07/2021.  Claims 1-30 are pending.  No claims have been amended, no claims have been canceled and no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9, 11, 14, 16-17, 19, 21, 24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankaran (U.S. Patent Pub. No. 2018/0173619) in view of Tin (U.S. Patent Pub. No. 2016/0239239).
Regarding claim 1, Sivasankaran teaches a memory control method, for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module (storage device 120, including storage controller 120) comprises a plurality of physical groups (one or more memory channels 160 (e.g., memory channels 160-1 to 160-m) – [0032]; Fig. 1), and the memory control method comprises:  
5storing first table information into a first physical group among the physical groups, wherein the first table information records management information corresponding to a first logical range (Each memory channel of the plurality of memory channels includes a portion of the non-volatile memory of the storage device, an offload controller, and logical to physical (L2P) address mapping information for portions of the non-volatile memory of the storage device in the memory channel – [0018]; identified portion of the L2P address translation table is located in the same memory channel 160 that contains the physical locations specified by the entries in the identified portion of the L2P address translation table; Memory channels 160 each store an L2P lookup table 242. The L2P lookup table 242 in each memory channel 160 stores address mapping information for mapping logical address into physical addresses in that memory channel (i.e. corresponding to the identified logical range/address) – [0047]-[0048]); 
storing second table information into a second physical group among the physical groups, wherein the second table information also records the management information (Each memory channel of the plurality of memory channels includes a portion of the non-volatile memory of the storage device, an offload controller, and logical to physical (L2P) address mapping information for portions of the non-volatile memory of the storage device in the memory channel – [0018]; identified portion of the L2P address translation table is located in the same memory channel 160 that contains the physical locations specified by the entries in the identified portion of the L2P address translation table; Memory channels 160 each store an L2P lookup table 242; The L2P lookup table 242 in each memory channel 160 stores address mapping information for mapping logical address into physical addresses in that memory channel – [0047]-[0048]); and 
instructing a reading of the second table information from the second physical group to obtain the management information (When processing a read command that specifies a logical address, a memory channel 160 corresponding to the logical address is identified by storage device controller 128 using L2P directory 170, and the L2P lookup table 242 in the identified memory channel 160 is used by the offload controller 130 in the identified memory channel to map or translate the logical address into a physical address in the identified memory channel 160 (i.e. reading the identified table information within the identified channel/group of storage) – [0048]).
Sivasankaran may not necessarily teach storing second table information into a second physical group among the physical groups, wherein the second table information also records the management information corresponding to the first logical range and instructing a reading of the second table information from the second 
Tin teaches reading second data from a second group in response to the that the first group is in default status (Each adaptor may forward the command to a virtual target corresponding to the target information, and the SDS system may perform operations on the target data to which the command refers; The virtual target may be duplicated as a plurality of replicas by a mirroring operation; The plurality of replicas are utilized for shortening the response time; When one replica is busy such that the response time is too long, the adaptor may choose another replica, to reduce the response time for accessing the target data – [0005]; to achieve shorter response time of the virtual targets, a path-diversity between an adaptor unit and a virtual target may be enhanced by duplicating replicas of the virtual targets; Specifically, the virtual target may optionally be duplicated as a plurality of replicas by a mirroring operation; When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. access a copy of the desired data in an alternative location) – [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sivasankaran’s distributed logical to physical address mapping with Tin’s data replication accessing method because when a particular group of storage is busy/has a delayed response time, an alternative replica of the data may be accessed in an alternative location in order to reduce the response time retrieving the requested data. (Tin; [0005] and [0026]).
storing second table information into a second physical group among the physical groups (Each memory channel of the plurality of memory channels includes a portion of the non-volatile memory of the storage device, an offload controller, and logical to physical (L2P) address mapping information for portions of the non-volatile memory of the storage device in the memory channel – [0018]; identified portion of the L2P address translation table is located in the same memory channel 160 that contains the physical locations specified by the entries in the identified portion of the L2P address translation table; Memory channels 160 each store an L2P lookup table 242; The L2P lookup table 242 in each memory channel 160 stores address mapping information for mapping logical address into physical addresses in that memory channel – Sivasankaran; [0047]-[0048]), wherein the second table information also records the management information corresponding to the first logical range (wherein the second/other L2P address translation table stores a replica L2P mapping table; as Tin teaches replication of data for alternative/more timely access (i.e. a replica of a L2P address mapping table would include a mirrored copy of the addresses of the original, this including the correspondence to the first (or same) logical address of the original)) - Tin; [0005] and [0026]) and 
instructing a reading of the second table information (to achieve shorter response time of the virtual targets, a path-diversity between an adaptor unit and a virtual target may be enhanced by duplicating replicas of the virtual targets; Specifically, the virtual target may optionally be duplicated as a plurality of replicas by a mirroring operation; When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. forward the command to access the L2P address mapping table to the copy of the desired data in an alternative location; in this case being a replica of an original L2P mapping table) – [0026]) from the second physical group (in alternative memory channel 160 each storing an L2P lookup table 242 and replica of another (as taught be Tin); The L2P lookup table 242 in each memory channel 160 stores address mapping information for mapping logical address into physical addresses in that memory channel (i.e. corresponding to the identified logical range/address) – [0047]-[0048]) to obtain the management information corresponding to the first logical range (target may optionally be duplicated as a plurality of replicas by a mirroring operation (i.e. replicas of the desired L2P address mapping table); When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. forwarded to obtain the replica L2P address mapping table in alternative location); the replica of a L2P address mapping table would include a mirrored copy of the addresses of the original, this including the correspondence to the first (or same) logical address of the original)
in response to that the first physical group is in a default status (When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. access a copy of the desired data in an alternative location) – Tin; [0026]).

Regarding claim 11 and 21, Sivasankaran teaches (claim 11) a connection interface unit, configured to connect a host system (an interface for coupling the storage device to a host system – [0027]; Host interface 122 provides an interface to computer system 110 through data connections 101. Similarly, storage medium interface 138 provides an interface to memory channels 160 though connections 103 – [0035]) and (claim 21) a host interface configured to couple to a host system (Host interface 122 provides an interface to computer system 110 through data connections 101. Similarly, storage medium interface 138 provides an interface to memory channels 160 though connections 103 – [0034]-[0035]); a memory interface, configured to couple to the rewritable non-volatile memory (storage medium interface 138 – [0034]-[0035]); and 
the method as described in claim 1.

Regarding claim 4, Sivasankaran and Tin teach further comprises: instructing a reading of the first table information from the first physical group to obtain the 5management information corresponding to the first logical range (When processing a read command that specifies a logical address, a memory channel 160 corresponding to the logical address is identified by storage device controller 128 using L2P directory 170, and the L2P lookup table 242 in the identified memory channel 160 is used by the offload controller 130 in the identified memory channel to map or translate the logical address into a physical address in the identified memory channel 160 (i.e. reading the identified table information within the identified channel/group of storage) – Sivasankaran; [0048]) in response to that the second physical group is in the default status (Each adaptor may forward the command to a virtual target corresponding to the target information, and the SDS system may perform operations on the target data to which the command refers; The virtual target may be duplicated as a plurality of replicas by a mirroring operation; The plurality of replicas are utilized for shortening the response time; When one replica is busy such that the response time is too long, the adaptor may choose another replica, to reduce the response time for accessing the target data – Tin; [0005]; to achieve shorter response time of the virtual targets, a path-diversity between an adaptor unit and a virtual target may be enhanced by duplicating replicas of the virtual targets; Specifically, the virtual target may optionally be duplicated as a plurality of replicas by a mirroring operation; When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. access a copy of the desired data in the location that is not busy; including the original) – Tin; [0026]).  

Regarding claims 14 and 24, claims 14 and 24 comprises the same or similar limitations as claim 4 and are, therefore, rejected for the same or similar reasons.

Regarding claim 6, Sivasankaran and Tin teach wherein the first physical group is accessed through a first channel (channel 160-1 comprising one or more NVM devices), the second physical group is accessed through a second channel (channel 160-m comprising one or more NVM devices), and the first channel is independent from the second channel (blocks in each NVM device are grouped into a plurality of zones or planes; each zone or plane can be independently managed to some extent, which increases the degree of parallelism for parallel operations – Sivasankaran [0043]-[0045]; Fig. 1).  

Regarding claims 16 and 26, claims 16 and 26 comprises the same or similar limitations as claim 6 and are, therefore, rejected for the same or similar reasons.

Regarding claim 7, Sivasankaran and Tin teach wherein at least one physical unit in 15the first physical group and at least one physical unit in the second physical group can be read synchronously (blocks in each NVM device are grouped into a plurality of zones or planes; each zone or plane can be independently managed to some extent, which increases the degree of parallelism for parallel operations – Sivasankaran [0043]-[0045]; offload controllers 130 of the plurality of memory channels 160 individually execute respective read operations in parallel (i.e. memory channels 160 may be read synchronously) – Sivasankaran; [0096]).  

Regarding claims 17 and 27, claims 17 and 27 comprises the same or similar limitations as claim 7 and are, therefore, rejected for the same or similar reasons.

Regarding claim 9, Sivasankaran and Tin teach further comprises: determining whether the first physical group is in the default status (When one replica is busy such that the response time is too long, the adaptor may choose another replica, to reduce the response time for accessing the target data – [0005]; When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. determining if in default status, forward access to an alternative replica) – Tin; [0026]); and 
performing an operation not triggering the second physical group to the default status on the second physical group in response to that the first physical group is in the default status (Each adaptor may forward the command to a virtual target corresponding to the target information, and the SDS system may perform operations on the target data to which the command refers; The virtual target may be duplicated as a plurality of replicas by a mirroring operation; The plurality of replicas are utilized for shortening the response time; When one replica is busy such that the response time is too long, the adaptor may choose another replica, to reduce the response time for accessing the target data – Tin; [0005]; to achieve shorter response time of the virtual targets, a path-diversity between an adaptor unit and a virtual target may be enhanced by duplicating replicas of the virtual targets; Specifically, the virtual target may optionally be duplicated as a plurality of replicas by a mirroring operation; When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. access a copy of the desired data in an alternative location when the other is busy/default status) – Tin; [0026]; as illustrated in claim 1, when the original lookup table is busy, the replica in an alternative location may be read).  

Regarding claims 19 and 29, claims 19 and 29 comprises the same or similar limitations as claim 9 and are, therefore, rejected for the same or similar reasons.

Claims 2-3, 12-13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankaran (U.S. Patent Pub. No. 2018/0173619) in view of Tin (U.S. Patent Pub. No. 2016/0239239) in further view of Nieuwajaar (U.S. Patent Pub. 2017/0185316).
Regarding claim 2, Sivasankaran and Tin teach further comprises: 15storing (cached L2P entries 248, which are cached copies of L2P entries (e.g., L2P entries), temporarily stored in random access memory of the memory channel's offload controller – Sivasankaran; [0077]) the second table information read from the second physical group (replica L2P address mapping table stored in alternative memory channel 160; as described via the combination of Sivasankaran and Tin in claim 1) into a buffer memory (cached for temporary storage in random access memory of the memory channel’s offload controller - Sivasankaran; [0077]);
instructing a reading of the first table information from the first physical unit (The L2P lookup table 242 in each memory channel 160 stores address mapping information for mapping logical address into physical addresses in that memory channel; When processing a read command that specifies a logical address, a memory channel 160 corresponding to the logical address is identified by storage device controller 128 using L2P directory 170, and the L2P lookup table 242 in the identified memory channel 160 is used (i.e. the reading the desired original L2P lookup table from in the first unit of the first channel) – Sivasankaran; [0048]).
Sivasankaran and Tin may not necessarily teach instructing a reading of the first table information from the first physical unit after the first physical unit is not in the default status; and updating the first table information and the second table information in the buffer memory 20to make the management information recorded in both of the first table information and the second table information being consistent.  
instructing a reading of the first table information from the first physical unit after the first physical unit is not in the default status (after a write occurred to storage module 110 and eventually stored in storage partition 125A; CM 102A incorporates or inserts the new TOC entry in a currently open (or new) TOC page; then updates the in-memory FTL map; which may be maintained in RAM; once access to alternative storage partition becomes available – Nieuwajaar; [0025]-[0026]); and 
updating the first table information and the second table information in the buffer memory 20to make the management information recorded in both of the first table information and the second table information being consistent (when TOC page is full, CM 102A incorporates the TOC page into RAM region 121A (which may be periodically synchronized with block maintained in CM memory 105A); and written to persistent memory region 122A (or flushed in response to an event) (i.e. CM 102A/TOC/FTL in first physical group updated/consistent); when TOC page full in RAM region 121A, CM 102A transmits a control signal to CM 102B to allow and instruct CM 102B to update its FTL map 130B maintained in CM memory 105B; CM 102B copies TOC page from RAM region 121A and loads into CM memory 105B (for example as part of TOC page 115B); TOC page and FTL map 130B is updated; information of FTL map 130B is synchronized by CM 102A (i.e. second table information is updated/consistent in regards to the previous write(s)) – Nieuwajaar; [0032]-[0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sivasankaran and Tin with Nieuwajaar in order to better manage access contention and/or conflicts/coherency issues. (Nieuwajaar; [0025]).
updating the first table information and the second table information in the buffer memory 20to make the management information recorded in both of the first table information and the second table information being consistent (after a write, the system needs to update/make consistent the correlating TOC pages/mapping tables, as taught by Nieuwajaar; the replica of the L2P lookup tables, as discussed in claim 1, will be updated to reflect the change/addition to the original data stored in the first channel 160-1 (of Sivasankaran) in which the replica L2P lookup table, stored in an alternating channel 160-m, corresponds).

Regarding claims 12 and 22, claims 12 and 22 comprises the same or similar limitations as claim 2 and are, therefore, rejected for the same or similar reasons.

Regarding claim 3, Sivasankaran, Tin and Nieuwajaar teach further comprises: reserving a table space in the buffer memory to store at least one of the first table information and the second table information (cached L2P entries 248, which are cached copies of L2P entries (e.g., L2P entries 232-1, 232-2), temporarily stored in random access memory of the memory channel's offload controller – Sivasankaran; [0077]); and  -30-File: 83719usf 
releasing the table space after the first table information and the second table information is updated (once a block has been written to persistent memory region 122A, CM 102A allocates or opens a new block with a new TOC 115A (i.e. releasing the previous information stored to make room for subsequent information) in RAM region 121A and/or CM memory 105A for subsequent frags received from client 101 – Nieuwajaar; [0032]-[0033]; i.e. Nieuwajaar teaches that once the cached L2P lookup table information is no longer needed, the cached information may be released to make room for additional data/L2P lookup information, therefore when cached L2P lookup tables/replica(s) stored in the cache for temporary storage, they be released when no longer needed to make room for additional L2P lookup table information/replicas from other channels 160-m being accessed).  

Regarding claims 13 and 23, claims 13 and 23 comprises the same or similar limitations as claim 3 and are, therefore, rejected for the same or similar reasons.

Claims 5, 8, 10, 15, 18, 20, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankaran (U.S. Patent Pub. No. 2018/0173619) in view of Tin (U.S. Patent Pub. No. 2016/0239239) in further view of Bennett (U.S. Patent Pub. 2016/0246509).
Regarding claim 5, Sivasankaran and Tin teach wherein the first physical group being in the default status (Each adaptor may forward the command to a virtual target corresponding to the target information, and the SDS system may perform operations on the target data to which the command refers; The virtual target may be duplicated as a plurality of replicas by a mirroring operation; The plurality of replicas are utilized for shortening the response time; When one replica is busy such that the response time is too long, the adaptor may choose another replica, to reduce the response time for accessing the target data – [0005]; to achieve shorter response time of the virtual targets, a path-diversity between an adaptor unit and a virtual target may be enhanced by duplicating replicas of the virtual targets; Specifically, the virtual target may optionally be duplicated as a plurality of replicas by a mirroring operation; When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. access a copy of the desired data in an alternative location) – [0026]).
Sivasankaran, Tin and may not necessarily teach the default status comprises at least one of a status that a programming operation corresponding to the first physical group is not yet completed and a status that an erasing 10operation corresponding to the first physical group is not yet completed.  
	Bennett teaches a default status comprises at least one of a status 
that a programming operation corresponding to the first physical group is not yet completed and a status that an erasing 10operation corresponding to the first physical group is not yet completed (a group of the memory modules; may be allocated a non-overlapping time interval in which data may be written to, or an erase operation performed on – [0018]; the time period that the memory module is engaged in the erasing or programming (writing) operations, the memory module may not be able to perform other functions such as reading data from any of the other sectors, if the data which is desired to be read resides on the same device of the module which is being erased or programmed – [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bennett’s teachings (restricting read access to a group of memory modules that are in the process of programming/erasing (Bennett; [0050]-[0051]).

Regarding claims 15 and 25, claims 15 and 25 comprises the same or similar limitations as claim 5 and are, therefore, rejected for the same or similar reasons.

Regarding claim 8, Sivasankaran and Tin may not necessarily teach wherein any physical unit in the first physical group and any physical unit in the second physical group cannot be programmed or erased synchronously.  
Bennett teaches any physical unit in the first physical group and any physical unit in the second physical group cannot be programmed or erased synchronously (a group of the memory modules; may be allocated a non-overlapping time interval in which data may be written to, or an erase operation performed on one of the memory modules – [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bennett’s teachings (restricting read access to a group of memory modules that are in the process of programming/erasing operations) with Sivasankaran and Tin in order to reduce the blockage of read operations and to further reduce read/write/erase latencies. ([0050]-[0051]).

Regarding claims 18 and 28, claims 18 and 28 comprises the same or similar limitations as claim 8 and are, therefore, rejected for the same or similar reasons.

Regarding claim 10, Sivasankaran and Tin teach further comprises: -31-File: 83719usfperforming the operation not triggering the second physical group to the default status on the second physical group (Each adaptor may forward the command to a virtual target corresponding to the target information, and the SDS system may perform operations on the target data to which the command refers; The virtual target may be duplicated as a plurality of replicas by a mirroring operation; The plurality of replicas are utilized for shortening the response time; When one replica is busy such that the response time is too long, the adaptor may choose another replica, to reduce the response time for accessing the target data – Tin; [0005]; to achieve shorter response time of the virtual targets, a path-diversity between an adaptor unit and a virtual target may be enhanced by duplicating replicas of the virtual targets; Specifically, the virtual target may optionally be duplicated as a plurality of replicas by a mirroring operation; When one replica is busy such that the response time is too long, the adaptor may forward the command CMD to another replica (i.e. access a copy of the desired data in an alternative location when the other is busy/default status) – Tin; [0026]; as illustrated in claim 1, when the original lookup table is busy, performing the read of the replica in an alternative location).  
	Sivasankaran and Tin may not necessarily teach adjusting a command execution queue. Bennett teaches adjusting a command execution queue to perform the operation (operations that conflict with low latency reads, writes and erases, may be restricted to the time intervals designated for write operations; when a memory module timing slot permits a write operation, as many write or erase operations as may be performed in the time duration of the slot may be de-queued from the queue maintained;  if there are no pending write or erase operations, pending read operations may be de-queued from a queue and performed (i.e. command queue may be adjusted provided the pending read/write/erase operations) – Bennett: [0086]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bennett’s teachings (restricting read access to a group of memory modules that are in the process of programming/erasing operations) in order to reduce the blockage of read operations and to further reduce read/write/erase latencies. (Bennett; [0050]-[0051]).

Regarding claims 20 and 30, claims 20 and 30 comprises the same or similar limitations as claim 10 and are, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON W BLUST/Primary Examiner, Art Unit 2137